DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2022 has been entered.
 
Status of Claims
Claims 1, 3, and 5-14 are pending in the application and examined herein.

Response to Arguments
Applicant's arguments and amendments filed 09/27/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims and specification overcome some, but not all, of the drawing objections of record, the remaining rejection repeated herein.

Applicant’s cancellation of claim 4 removes the 35 U.S.C. 112(b) rejections of record.

Regarding the claim interpretation under 35 U.S.C. 112(f), amended claim 1 recites “an electro-mechanical device … that submerses the first electrode into the molten salt receptacle.” This limitation is also interpreted under 35 U.S.C. 112(f) because the amended claim limitation still recites a generic placeholder (“electro-mechanical device”) that is coupled with functional language (“submerses the first electrode into the molten salt receptacle”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Examiner notes the “Claim Interpretation” section (paragraphs 11-12, below) is not a rejection under 35 U.S.C. 112(f), but rather a note that the identified claim language is being interpreted under 35 U.S.C. 112(f). 

Applicant argues that Kim “cannot be combined with Dodson” and that “[s]uch a combination would render Dodson unsatisfactory for its intended purposes” (Remarks, p. 8). However, Applicant fails to support the assertion that Dodson’s reactor and fission product removal mechanism modified by the electrochemical reaction teachings of Kim would render the reactor system of Dodson “unsatisfactory for its intended purposes” with any factual underpinning whatsoever. Dodson is directed towards a molten salt reactor and removing fission products in the reactor fuel using electrochemical techniques (Abstract, [0001], [0029]-[0030]). More specifically, Dodson discloses using a first and second electrode to produce an electrochemical reaction to remove the fission products ([0037]-[0040]). The intended purpose of Dodson’s reactor system is to “remove at least a portion of fission products generated in the molten fuel salt” and provide an effective, efficient, and economical solution to reduce corrosion in molten salt nuclear reactors” ([0005], [0030]). There is no rational, technical reasoning that the modification of Dodson’s reactor system to use the first and second electrodes to produce an electrochemical reaction which precipitates the fission products onto one of the electrodes, as taught by Kim ([0028]), would destroy these features of Dodson.

Applicant's argument that the examiner has applied hindsight reasoning is unpersuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, Dodson describes a molten salt reactor comprising a “chemical processing plant 15 configured to remove at least a portion of fission products generated in the molten fuel salt 30 during nuclear fission” by an electrochemical reaction involving a first and second electrode ([0029]-[0030], [0037]-[0040]). This is the same approach described by Kim, which teaches “an electrolytic refining tank” including a first and second electrode for “separating the nuclear fuel material by using the difference in the electrolytic separation characteristics between elements in spent nuclear fuel” ([0025]). In other words, Kim also describes removing fission products in a molten fuel salt by using electrodes to produce an electrochemical reaction. The advantages of separating fission products from a molten fuel salt and recovering uranium by using the electrochemical reaction techniques as taught by Kim ([0002], [0028]) are sufficient motivation for a skilled artisan to modify the reactor system of Dodson and apply Kim’s approach. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	
Drawings
The drawings are objected to because parts 280 and 285 are only referred to in the specification by the reference numbers and the disclosure does not clearly indicate what parts 280 and 285 are intended to illustrate. Paragraph [0063] of the specification has been amended to recite “In some embodiments, the chemical separation subsystem 200 may be coupled with the molten salt reactor 270 via the molten salt return conduit 245 and/or the molten salt loop conduit 220, and may further include 280 and 285.” This is the only mention of these reference numerals in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an electro-mechanical device … that submerses the first electrode within the molten salt mixture” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claim(s) 1, 3, 5-8, 10-11, and 13 is/are rejected as being unpatentable over US Publication No. 2017/0294241 (“Dodson”) in view of KR Publication No. 101739810 (“Kim”) (citations refer to previously provided machine translation).

Regarding claim 1, Dodson discloses (see Figs. 1, 3) a molten salt reactor (1) comprising:
a molten salt receptacle (50) having a molten salt mixture (30) disposed within the molten salt receptacle, the molten salt mixture comprising one or more molten salts and one or more fission products ([0023]);
a first electrode (510);
a second electrode (511);
an electro-mechanical device (“robotic arm”) coupled with the first electrode that submerses the first electrode into the molten salt receptacle; and
a power source (518) that places an electric potential between the first electrode and the second electrode ([0041], [0044]), wherein the electrical potential between the first electrode and the second electrode produces an electrochemical reaction between the electrode and the one or more fission products in the molten salt mixture ([0038], [0044]).

Dodson discloses that the first electrode is submersed within the molten salt mixture and the first electrode is in contact with the molten salt mixture ([0040]), but does not disclose the electrochemical reaction causes some of the one or more fission products within the molten salt mixture to be plated on the first electrode. 

	Kim teaches (see Fig. 1) an apparatus (1) for chemically separating products in spent nuclear fuel using a first electrode (14) and a second electrode (12) ([0028]), wherein an electrode mechanism (21, 22, 23) submerses the first electrode into a molten mixture in receptacle (10), and a power source places an electrical potential between the first electrode and the second electrode, producing an electrochemical reaction causing some of the one or more fission products (51) within the molten mixture to be plated on the first electrode when the first electrode is submersed within the molten mixture and the first electrode is in contact with the molten mixture ([0026], [0028]-[0029], [0044]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the reactor of Dodson in view of Kim for the predictable purpose of separating products from the molten salt and recovering uranium ([0002], [0028]).

Regarding claim 3, Dodson in view of Kim teaches the reactor of claim 1. Kim further teaches a device (21, 22, 23) for lifting an electrode, the mechanism comprising a raise (23) and slide (22) electrode mechanism (Fig. 1, [0032]).

It would have been obvious to a POSA to modify the reactor of Dodson-Kim in view of the raise and slide electrode mechanism teaching of Kim for the predictable purpose of independently controlling the horizontal and vertical position of the electrode (Kim, [0012], [0032]).

Regarding claim 5, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises an actinide bearing salt ([0023]; thorium, protactinium, uranium, neptunium, plutonium, americium, and curium are actinides), and wherein the first electrode does not react with the actinides within the actinide bearing salt ([0038]; see [0034]; Dodson discloses the first electrode comprises uranium which is disclosed as a suitable electrode material in [0036] of the instant specification).
Regarding claim 6, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises an actinide bearing salt ([0023]; thorium, protactinium, uranium, neptunium, plutonium, americium, and curium are actinides).

Regarding claims 7 and 8, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the electrode comprises uranium ([0037]; uranium is an actinide). 

Regarding claim 10, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises a fluoride and chloride salt ([0023]).

Regarding claim 11, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the second electrode is disposed within or in contact with the molten salt mixture within the molten salt receptacle (Fig. 3).

Regarding claim 13, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses the reactor further comprises a chemical separation chamber (60) which encloses a noble gas (Fig. 2, [0032]; krypton and xenon are noble gases).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view of Kim further in view of US Patent No. 4,193,853 (“Childs”).

Regarding claim 9, Dodson in view of Kim teaches the reactor of claim 1. Kim further teaches an electro-mechanical device (21, 22, 23) which moves an electrode (14) to submerse the electrode into a first receptacle (10), causing products to be deposited on the electrode ([0028]), and moves the electrode from the first receptacle to another receptacle (generally 26), in which the deposited products are physically removed from the electrode (Fig. 1, [0028]-[0029], [0037]). 

A POSA would have been motivated to modify the reactor of Dodson-Kim in view of the electro-mechanical device teachings of Kim for the predictable of removing and separating products deposited on the electrode, simplifying the transfer mechanism of the electrode, and controlling the conditions within the separating apparatus (Kim, [0004], [0006], [0020]).

Kim does not teach the receptacle having a solvent.

Childs teaches (see Fig. 1) a solvent receptacle (10) having a solvent (12) disposed in the solvent receptacle, wherein a component (18) containing fission products is submersed in the solvent receptacle and a power source (“DC current”) applies an electrical potential which produces an electrochemical reaction, wherein the electrochemical reaction results in the one or more products on the component to be deposited into the solvent (1:53-56, 3:45-48, 3:62-66).

It would have been obvious to a POSA to modify the reactor of Dodson-Kim in view of the solvent receptacle teachings of Childs because Childs teaches this method reduces the amount of residual products on the component compared to methods utilizing physical processes (1:42-56, 2:1-15).

The power source of Dodson-Kim-Childs is designed to adjust and change the electrical potential between the first electrode and the second electrode, as disclosed by Dodson ([0044]). Childs further suggests reversing the potential to control where the products are deposited (3:45-54). Therefore, a POSA would have found it obvious to reverse the electrical potential between the electrodes of Dodson-Kim-Childs’ molten salt reactor based on the desired electrochemical reaction. 

Regarding claim 12, Dodson in view of Kim further in view of Childs teaches the reactor of claim 9. Childs further teaches another electrode (14) disposed within or in contact with the solvent within the solvent receptacle (Fig. 1). A POSA would have been motivated to combine Dodson, Kim, and Childs as discussed above with regards to claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view Kim further in view of US Publication No. 2017/0337995 (“Anderson”).

Regarding claim 14, Dodson in view of Kim teaches the reactor of claim 13. Dodson further discloses the chemical separation chamber (60) is coupled with the molten salt receptacle (Fig. 2), and wherein the chemical separation chamber comprises a mechanism for removing and collecting one or more gases ([0032]). However, Dodson does not explicitly disclose the mechanism is a getter.

Anderson teaches (see Figs. 1-3) a molten salt reactor (100) comprising a separation chamber (302) comprising a getter to collect one or more gases ([0017], [0026], [0031]).

A POSA would have been motivated to combine Anderson’s getter with the reactor of Dodson-Kim for the predictable purpose of filtering and removing cesium and because Anderson teaches “[b]y using the cesium getter, the reticulated vitreous carbon system may be removed from the system” ([0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646